DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	The amendment filed April 5, 2021 is sufficient for the Examiner to withdraw the objection to claim 16.
Response to Arguments
Applicant's arguments filed April. 5, 2021 over the prior art have been fully considered but they are not persuasive.
Applicant argues claim 16 would not have been obvious over (1) Brodkin in view of Rampf and (2) Kim.  
Brodkin in view of Rampf Arguments
Applicant argues the paragraphs [0075]-[0077] of Rampf describe in general, glass ceramic blanks may be machined.  Applicant further argues the Examples of Rampf and the glass ceramic in Rampf is a silicate glass ceramic, and in other words, they do not describe that the “lithium disilicate glass ceramics” are available for a machining process such as a CAD/CAM or laser milling process. Accordingly, it would be difficult to consider that it is obvious to a person having ordinary skill in the art to derive a method of manufacturing an artificial tooth by CAD/CAM machining the lithium disilicate glass ceramic blank.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combination of Brodkin in view of Rampf.  As stated in the rejection of claim 16, Brodkin further discloses it is possible the glass-ceramic blanks that were formed after the second heat treatment may be machined to a dental restoration or desired geometry and discloses ([0010] and Claim 16) dental product includes tooth replacement appliances and teeth.   Brodkin fails to specifically disclose the machining includes CAD/CAM machining or laser milling.  However, Rampf ([0075]-[0077]) discloses preparing a dental product from a glass ceramic in the form of a blank and the machining is usually carried out as part of a CAD/CAM process.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Brodkin further comprising blanks machined to a dental product, such as an artificial tooth, including a CAD/CAM machining of the lithium disilicate glass ceramic blank.  
As stated in the rejection of claim 16 over Brodkin in view of Rampf, Brodkin discloses glass-ceramic blanks that were formed after the second heat treatment may be machined to a dental restoration and desired geometry, and discloses dental products includes tooth replacement appliances and teeth.  The second heat treatment is a crystal growth step that ranges from 800 to about 1000 degrees C, preferably in the range of about 830 degrees C to about 930 degrees C for about 0.5 to about 48 hours, which overlaps with the claimed temperature range of 750-950 degrees C and overlapping with the claimed treatment time range of 1 minute to 2 hours.  The secondary heat treatment prepares the lithium disilicate glass ceramics and since Brodkin further discloses it is possible the glass-ceramic blanks that were formed after the second heat treatment may be machined to a dental restoration or desired geometry and discloses ([0010] and Claim 16) dental product includes tooth replacement appliances and teeth.  Therefore, Brodkin clearly discloses machining the lithium disilicate glass ceramics disilicate ceramics prepared through a secondary heat treatment and the machining including CAD/CAM machining the lithium disilicate glass ceramics of Brodkin.  There would be no unexpected results with applying computer-aided design and computer-aided manufacturing to the machining of lithium disilicate ceramics since Brodkin already discloses machining of lithium disilicate ceramics prepared through a secondary heat treatment.  Therefore, for the reasons above, the Examiner maintains the obviousness rejection of claim 16 over Brodkin in view of Rampf.
Kim Arguments
Applicant argues Kim does not necessarily mix 0.5 to 3 wt% Na2O and 0.5 to 3 wt% K2O as alkali oxide and argues the Examples of Kim do not disclose 0.5-3wt% Na2O and 0.5 to 3 wt% K2O.  This argument is not persuasive.  As stated in the rejection of claim 16 over Kim, Kim discloses 0.1-7% alkali oxides [0033]-[0034] which overlaps the claimed range0.5-3 Na2O/K2O,  Kim discloses the alkali as Na2O, K2O, or a mixture at any ratio.  It is clear the teaching provides for overlapping ranges of 0.5 to 3 wt% Na2O and 0.5 to 3 wt% K2O.  
MPEP 2123 states nonpreferred and alternative embodiment constitute as prior art.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Therefore, for the reasons above, the Examiner maintains the obviousness rejection of claim 16 over Kim teaches a mix of Na2O and K2O within Applicant’s claimed range of 0.5 to 3 wt% Na2O and 0.5 to 3 wt% K2O.  
Applicant further states Kim is directed to a method of manufacturing a crown according to a general lost wax method, and states the cutting process of Kim is to exclude the crown shape from the results obtained from the void, which the Examiner assumes Applicant is referencing the casting by the lost wax method.  Applicant further states Kim discloses a method of first shaping an artificial tooth into a crown, and then cutting only the artificial tooth portion from the void, other than a process of shaping an artificial tooth into a crown by CAD/CAM machining the lithium disilicate glass ceramics as a workpiece material, then Applicant presents claim 6 from Kim.  Following the statement, Applicant argues Kim fails to describe that the results obtained through pressurized casting include lithium disilicate and silica cluster crystal phases, and further Kim does not describe that crystalline phases comprising a “lithium disilicate crystalline phase of 0.2 to 0.5 microns and a SiO2 cluster crystalline phase of 0.5 to 1.0 microns and Kim also does not describe any advantageous effect to produce an artificial tooth by preparing the crystalline phases as described above and subsequently CAD/CAM machining the lithium disilicate ceramic.  Applicant further argues Kim Examples 1 to 14 failing to disclose a method of manufacturing an artificial tooth through substantially CAD/CAM process after passing through the secondary heat treatment process as in the present invention.  

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In response to the arguments, the Examiner broadly interprets lithium disilicate ceramics must be present in the crystalline block formed from the pressurized casting process, since only some lithium metasilicate remains. Therefore, as stated in the rejection of claim 16, based on the disclosure of Kim, the Examiner interprets the lithium metasilicate crystalline block after pressurized casting at 850-980 degrees C includes lithium disilicate ceramics, and therefore, meets the claimed limitation that the block is cut into crown shapes with CAD/CAM equipment.  Additionally, as stated in the rejection, Kim further discloses the block is cut into crown shapes with CAD/CAM equipment.  Further, based on the disclosure of cutting the blocks with lithium disilicate ceramics into crown shapes with CAD/CAM equipment, it would be obvious to a person having ordinary skill in the art, CAD/CAM machining (i.e. cutting) the lithium disilicate glass ceramics.  
Furthermore, MPEP 716.02(d) unexpected results must be commensurate in scope with the claims.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims

The only difference between the claimed invention and prior art Kim is the claimed result of lithium disilicate glass ceramics includes a lithium disilicate crystalline phase of 0.2 to 0.5 microns and a SiO2 cluster crystalline phase of 0.5 to 1.0 microns and the timing of the secondary heat treatment.
As stated above, where Kim discloses overlapping compositions, overlapping heat treatment temperatures and times, and makes obvious optimizing the heat treatment to achieve desired crystallization, as the presently claimed method it is expected to produce the same result.  Applicant has not pointed out in the arguments nor amended the claims to show a method step that differentiates the method of the present invention from that of Kim that yields these results of some lithium disilicate glass ceramics includes a lithium disilicate crystalline phase of 0.2 to 0.5 microns and a SiO2 cluster crystalline phase of 0.5 to 1.0 microns.  
Therefore, for the reasons above, the Examiner maintains the obviousness rejection of claim 16 over Kim.
Claim Rejections - 35 USC § 103
The Examiner has maintained the rejections under 35 U.S.C. 103 as stated in the final office action dated Feb. 5, 2021.  The header of the rejections are repeated for convenience below.  For details of the rejection, please reference the final office action dated Feb. 5, 2021.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodkin (US 2003/0073563A1) in view of Rampf et al. (US 2018/0282204A1 – hereinafter Rampf).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Kim (US 20150104655 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741